Citation Nr: 1735757	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-29 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2. Entitlement to service connection for subacromial bursitis right shoulder.

3. Entitlement to service connection for subacromial bursitis left shoulder.

4. Entitlement to service connection for erectile dysfunction.

5. Entitlement to service connection for hypertension.

6. Entitlement to service connection for right ankle sprain with arthritis.

7. Entitlement to service connection for left ankle sprain with arthritis.

8. Entitlement to service connection for bilateral hearing loss.

9. Entitlement to service connection for prostatitis.
REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Air Force from July 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.  

In the April 2013 (Form V9) substantive appeal, the Veteran requested a Board hearing in Washington, DC.  In a May 2017 letter, the Veteran was notified that the requested Board hearing had been scheduled for June 2017; however, in a May 2017 statement, received prior to the scheduled hearing, the Veteran's representative requested that the hearing be canceled and the record remain open for a period of 90 days to submit additional medical evidence (that a decision be made based on the evidence of record).  For this reason, the appeal will proceed as the hearing request is considered to have been withdrawn. 38 C.F.R. § 20.702(e) (2017).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.

The issues of entitlement for service connection for hypertension and erectile dysfunction addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1. In May 2017, the RO received a statement from the Veteran in which he expressed his desire to withdraw his claims for entitlement to service connection for right and left ankle sprain with arthritis and service connection for prostatitis.

2. The Veteran served as a Jet Engine Mechanic as part of the 4258th Field Maintenance Squadron at U-Tapao Royal Air Force Base in Thailand, during the period from November 1968 to February 1969.

3. Resolving reasonable doubt in the Veteran's favor, he is found to have been exposed to Agent Orange or other herbicides while on active duty in Thailand.

4. The Veteran has diabetes mellitus, type II.  

5. The most probative evidence of record shows that the Veteran's bilateral subacromial bursitis was not manifested during, or as a result of, active service.

6. Hearing loss has not been shown.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal of the issues of entitlement to service connection for right and left ankle sprain with arthritis and service connection for prostatitis have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2. The criteria for service connection for diabetes mellitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3. The criteria for service connection for bilateral subacromial bursitis have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

4. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202 (2016).  A substantive appeal may be withdrawn in writing and is effective when received by the RO prior to the appeal being transferred to the Board, or when received by the Board before it issues a final decision. 38 C.F.R. § 20.204(b) (2016).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204(a) (2016).

In this case, by a statement submitted in May 2017, prior to the issuance of a decision by the Board, the Veteran stated he wished to withdraw his appeal as to the issues of entitlement to service connection for right and left ankle sprain with arthritis and service connection for prostatitis.  This was done in writing and identified the issues withdrawn from the appeal.  See VA 21-4138 Statement in Support of Claim dated May 17, 2017.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this specific matter.  Accordingly, the Board does not have jurisdiction to review the appeal of those issues and it is therefore dismissed.

II. Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this decision, the Board is granting the claim of service connection for diabetes mellitus, thus further discussion of compliance is not necessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

With respect to the Veteran's remaining claims herein, VA has met all statutory and regulatory notice and duty to assist provisions under the VCAA.  The Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. See 38 U.S.C.A. §§5102, 5103, 5103A; 38 C.F.R. §3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the record also reflects VA's duty to assist the Veteran in obtaining all relevant records has been satisfied.  The Veteran's service treatment records and any relevant identified records have been associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his disability claims.  

The Veteran was afforded a VA examination in February 2011, March 2011, and December 2012 for his claimed disability.  When VA undertakes to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The medical opinions are predicated on a full reading of the available service treatment records contained in the Veteran's claims file, consider all of the pertinent evidence of record, and are supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Thus, adjudication of his claims at this time is warranted.

The Board notes that it has thoroughly reviewed all the evidence of record in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

III. Service Connection

Legal Criteria 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder. 38 C.F.R. § 3.310 (2014).  This includes a disability made chronically worse by service-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 U.S.C.A. §1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. Id.  

The applicable criteria provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307(a).  Diabetes mellitus, type II, is included in this list. 38 C.F.R. § 3.309(e).  Notably, VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically been determined that a presumption of service connection is warranted. See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586  -57589 (1996).

Diabetes Mellitus, Type II 

The Veteran asserts exposure to herbicides during his service at U-Tapao Air Force Base in Thailand which resulted in his diabetes mellitus.  Specifically, he states he was exposed to Agent Orange while working on the flight line and near the perimeter as a jet engine mechanic, as well as contends herbicide exposure while on temporary duty assignments to the Republic of Vietnam.  See Statements in Support of Claim dated March 2017 and August 2016.

The Veteran's DD Form 214 and military personnel records make clear that during the period from November 1968 to February 1969, he was stationed at U-Tapao Royal Air Force Base in Thailand with a military occupational specialty (MOS) as Jet Engine Mechanic as part of the 4258th Field Maintenance Squadron.  He is also the recipient of the Vietnam Service Medal.  

According to VA Adjudication Procedures Manual, the presumption of service connection of diseases associated herbicide exposure is extended to Vietnam-era veterans who served in Thailand at certain Royal Thai Air Force Bases, including U-Tapao, as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, then VA should concede herbicide exposure on a direct or facts found basis. See VA's Adjudication Procedures Manual, M21-1MR, Part IV, Subpart ii.2.C.10.q.

Here, the Board finds credible evidence of record to indicate that the Veteran's duties placed him near the perimeter of the air base.  Of record are the Veteran's military personnel file and performance evaluation reports establishing his flight line duties to include removing, inspecting, installing jet engines and performing engine repairs.  The performance reviews also corroborate his duties on the flight line and are generally positive, attesting to his capabilities and contributions to the 42d Field Maintenance Squadron.

Additionally, the Veteran submitted sworn statements describing his duties as an engine technician where he worked on the flight line located less than 100 feet from the perimeter which was sprayed with herbicides. See Form 21-4138 Statement in Support dated February 2013.  He further described that his duties "were to conduct perimeter security round the airbase.  During this time I was exposed to Agent Orange which resulted in my diagnosis of diabetes mellitus." Id. dated March 2017.  

The Board finds the statements of the Veteran to be credible as to his duties and where they placed him on the air base, including near the perimeter.  VA determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes, as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Thus, the official documents relevant to U-Tapao Air Force Base demonstrate there was heavy, dense vegetation along the perimeter, subject to herbicide spraying.  

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that that service near the perimeter of the base has been established through the Veteran's lay statements and generally supportive documentation.  The Veteran's activities in Thailand were completed during the designated timeframe for which herbicide exposure in Thailand may be presumed.  Therefore, the Board concludes that the Veteran is presumed to have been exposed to herbicide agents during active service in Thailand.

In light of the foregoing conclusion and that diabetes mellitus is a presumptive disease associated with herbicide agents under 38 C.F.R. §§ 3.307 and 3.309, the Board further finds that service connection for diabetes mellitus is warranted on a presumptive basis.

Subacromial Bursitis Left and Right Shoulder 

The Veteran seeks service connection for his left and right shoulder disabilities which he contends began while in service or are otherwise etiologically linked to his time in service.  He filed his claim for service connection in June 2010 which was denied by the RO in June 2011.  

The Veteran's service treatment records reflect that he was seen one time during service in May 1969 for complaints of right shoulder pain and lack of movement.  He reported he was "just standing around" and he began to experience pain in his right shoulder.  He also reported that he broke it prior to service four years ago (though he was deemed sound on entry).  On examination, he demonstrated full range of motion with pain.  There was no swelling or tenderness found.  Notably, there was no reference made of his left shoulder.  Further, the Veteran's service treatment records are negative for any complaints, symptoms, treatment, or diagnosis for left shoulder condition while in service.  X-rays taken at the time were noted as negative.  The assessment was possible muscle strain. See April 1966 Report of Medical Examination and service treatment records.  

The June 1970 separation examination report shows normal clinical evaluations of the upper extremities and no abnormalities related to the left or right shoulder.  He was deemed qualified for separation. See June 1970 Report of Medical Examination.

Medical records after separation further fail to show persistent or recurrent symptoms related to his left or right shoulder.  Review of VA treatment records from July 2007 show the Veteran's report of bilateral shoulder stiffness for the past six months, but that this did not affect his exercise.  Another treatment record of July 2010 shows he complained of intermittent pain in his right shoulder.  No report was made in reference to his left shoulder. See Richmond VAMC records.

At a February 2011 VA examination for his shoulder disability, the Veteran reported that his condition began as a muscle strain from an injury.  On examination, he demonstrated full range of motion noted as within normal limits.  There was no additional functional impairment due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use testing.  He denied receiving any treatment for his condition or having any joint replacement surgery.  The examiner noted subjective factors of pain, stiffness and objective factors of tenderness on physical exam.  X-rays taken of the right shoulder revealed possible ossified fibroma in the mid-right humeral shaft, but indicated X-rays were negative.  The diagnostic assessment was "bilateral subacromial bursitis".  See February 2011 VA Examination Report.

Upon review of the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for his subacromial bursitis left and right shoulder.  In so finding, the Board acknowledges that the Veteran's treatment records confirm bilateral subacromial bursitis, but concludes that there is no competent medical evidence relating the current disorder to active service.  As the determinative issue involves the etiological connection between service and the current disability, competent medical evidence is required.

In this regard, the Board finds persuasive the February 2011 VA medical opinion constitutes the most probative medical evidence of record on direct theory of entitlement.  

After thoroughly reviewing the claims file, diagnostic tests and conducting a physical examination, the VA physician opined that it was less likely that the Veteran's subacromial bursitis right shoulder is related to active service.  In a well-grounded rationale, the examiner pointed out that the Veteran was "treated for one isolated incident of spontaneous right shoulder pain" in service.  There was no trauma indicated with normal X-ray findings at that time.  Post discharge records show no reports of musculoskeletal condition.  The examiner further remarked that the current bilateral subacromial bursitis further supports his conclusion that the Veteran's unilateral right shoulder condition was not incurred in service or is otherwise related to service.  

In sum, the February 2011 medical opinion provides a reasoned analysis of the case to support the conclusions that there is no reliable evidence linking the Veteran's subacromial bursitis left and right shoulder condition to service.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Here, there is simply no medical evidence in the record supporting a finding of an etiological relationship between the Veteran's time in service and any current bilateral shoulder disability.  The Board observes that the 2011 VA examiner's opinions stand uncontradicted by any other evidence found in the record and are probative in determining whether the Veteran has substantiated his claims for service connection.

Additionally, the Board has considered the Veteran's assertions that these disabilities are related to his service.  While the Veteran is competent to report symptoms observable to a layperson, such as pain, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of his claimed conditions. See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Thus, as a layperson, the Veteran is not competent to opine on a complex medical question of etiology such as whether his left and right shoulder disabilities had onset or is related to service, as this requires medical expertise.  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claims for service connection in this case. Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

The Board has also considered whether the presumption of service connection has been established under 38 C.F.R. § 3.303(b).  Though degenerative joint disease may be considered a chronic disease for VA purposes, arthritis was not clinically shown to a compensable degree within one year following the Veteran's discharge from service as required.  See 38 C.F.R. § 3.307(3).  There is also no persuasive credible lay evidence that degenerative joint disease of the right shoulder manifested to a compensable degree within one year following the Veteran's discharge from service. Id.  The Board also finds that the evidence of record does not show continuous right shoulder symptomatology since service.  Medical records following his service show that there were no abnormalities related to his shoulders and that he did not complain of any problems related to arthritis or affecting his bones or joints.  The earliest notation of degenerative changes in the right shoulder was from 2011.  See Richmond VAMC records.  This objective medical evidence is over four decades after the Veteran's separation from active service.  Notably, VA treatment records are negative for findings or diagnosis of degenerative joint disease or arthritis of the left shoulder.  Accordingly, service connection for bilateral subacromial bursitis, to include arthritis, on a presumptive basis has not been satisfied and therefore, not warranted here.  See 38 C.F.R. §§ 3.307, 3.309 (2016).  

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for subacromial bursitis left and right shoulder.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not helpful to this claimant. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Bilateral Hearing Loss

The Veteran filed his service connection claim for hearing loss in June 2010, which was denied in the June 2011 rating decision.  He asserts that he has hearing loss as a result of his active service.

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

At the outset, the Board finds that the record is absent for a current hearing loss disability for which entitlement to service connection can be established.  Specifically, the evidence of record demonstrates that the Veteran does not have a current bilateral hearing loss disability that comports with VA's definition of disability resulting from hearing impairment.

The Veteran was afforded a VA examination in March 2011, at which audiometric testing showed no hearing loss in either ear for VA purposes.  On examination, the audiologist found the right side and left side within normal limits.  There was no hearing loss diagnosis rendered because there was no pathology to render a diagnosis.  The audiologist explained that there was no medical opinion provided as the audiological study failed to document hearing loss which meets VA criteria for hearing impairment disability. See March 2011 VA examination.

Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, there is no evidence of record demonstrating that the Veteran has a current hearing loss disability or a diagnosis of the claimed condition during the pendency of this appeal.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran suffers a current bilateral hearing loss disability.  

Accordingly, service connection cannot be established and the claim must be denied.


ORDER

The appeal of the issue of entitlement to service connection for right ankle sprain with arthritis is dismissed.

The appeal of the issue of entitlement to service connection for left ankle sprain with arthritis is dismissed.

The appeal of the issue of entitlement to service connection for prostatitis is dismissed.

Entitlement to service connection for diabetes mellitus is granted.

Entitlement to service connection for subacromial bursitis left shoulder is denied.

Entitlement to service connection for subacromial bursitis right shoulder is denied.

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

With regard to the claimed hypertension, the Veteran has asserted that such disorder is due to exposure to herbicides while stationed in Thailand.  The Veteran has not been afforded a VA examination to determine whether his hypertension is directly related to service, to include exposure to herbicides.  

Although VA has not conceded a relationship between hypertension and herbicides, it is significant to note that, prior to 2006, the National Academy of Sciences (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category.  However, in its update in 2006, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates. See 79 Fed. Reg. 20,308 (Apr. 11, 2014).  Update 2012 notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence." Id. at 20.309.  

Under the circumstances, the Board finds that a VA examination is needed to resolve the claim for service connection for hypertension, to include as due to exposure to herbicides. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Alternatively, the medical evidence of record indicates current active problems of hypertension and male erectile disorder which may be due to or made chronically worse by his type II diabetes mellitus. See 38 C.F.R. § 3.310 (2014); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Therefore, the VA examiner should also address whether the Veteran's claimed hypertension and erectile dysfunction is secondary to his service-connected diabetes mellitus type II. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.

Furthermore, the AOJ sent notification letters to the Veteran in June 2010 pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), which informed him of the information and evidence needed to substantiate a claim for service connection on a direct basis.  However, the letters did not provide the information and evidence necessary for to substantiate a claim on a secondary basis.  Thus, in light of the need to remand for other matters, the AOJ should send another VCAA notice to the Veteran providing the information and evidence necessary to substantiate his claim for service connection for hypertension and erectile dysfunction on a secondary basis.

Lastly, the most recent VA treatment records associated with the Veteran's Virtual VA record are dated from December 2015.  As VA medical records are constructively of record and must be obtained, the AOJ should obtain VA treatment records from April 2015 to the present. See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran VCAA notice informing him of the information and evidence necessary to establish service connection for hypertension and erectile dysfunction on a secondary basis.

2. Obtain from the Richmond VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since December 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.

3. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim(s) remaining on appeal that is not currently of record.

If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hypertension.  The electronic record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  All indicated tests and studies should be undertaken.

The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension is related to his military service, to include his exposure to herbicides.

The examiner should also offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension manifested within one year of his service discharge in June 1970 and, if so, describe the manifestations.

The examiner should further opine whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension is caused OR aggravated by his diabetes mellitus type II.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

A detailed rationale for all opinions expressed should be furnished. The examiner should specifically address Update 2012 from NAS.

5. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his erectile dysfunction.  The electronic record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  All indicated tests and studies should be undertaken.

The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's erectile dysfunction is related to his military service.

The examiner should also opine whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's erectile dysfunction is caused OR aggravated by his diabetes mellitus type II.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

6. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. Stegall v. West, 11 Vet. App. 268 (1998).

7. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for hypertension  and service connection for erectile dysfunction in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication), and legal authority.

8. If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes citation to and discussion of all additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


